UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :            02/24/2020
NINO BUTKOVSKAYA,                                             :
                                             Plaintiff,       :
                                                              :   19 Civ. 11014 (LGS)
                           -against-                          :
                                                              :          ORDER
EQUIFAX INFORMATION SERVICES, LLC, et :
al.,                                                          :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for February 27,

2020 (Dkt. No. 24);

        WHEREAS, in a letter filed February 21, 2020, the parties requested that the Court

cancel the initial pretrial conference because the parties have agreed on a schedule that calls for

the close of all discovery within six months and have no other issues to raise with the Court (Dkt.

No. 36); it is hereby

        ORDERED that the February 27, 2020, initial pretrial conference is CANCELLED. If

the parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED that if Defendant(s) seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.
       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: February 24, 2020
       New York, New York




                                                2
